UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                        _______________________

                            Summary Calendar
                              No. 02-60137
                        _______________________


                            NATHANIEL GADSON,

                                                     Plaintiff-Appellant,

                                  versus


                       AVONDALE INDUSTRIES, INC.,

                                                      Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                        Docket No. 00-CV-579
_________________________________________________________________

                           September 10, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           Nathaniel Gadson (“Gadson”) appeals the district court’s

entry of summary judgment dismissing his claims of race discrimina-

tion in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq.     The district court held: (1) that Gadson’s

failure to file his complaint with the Equal Employment Opportunity



     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Commission (“EEOC”) within 180 days of the occurrence of the

allegedly unlawful employment practice barred his action from

federal court; and (2) that Gadson had failed to establish by a

preponderance of the evidence his prima facie case under Title VII.

We affirm the judgment of the district court on the latter ground.

            On June 5, 1997, Litton Avondale Industries of Gulfport

(“Avondale”) hired Gadson to work in Maintenance Department #40 in

Avondale’s Gulfport facility as a “First Electrician.”                    Gadson

alleges   that    Avondale    promoted    three   white   employees   to    the

position of “Lead Electrician” over the subsequent two-and-a-half

year period, one in 1997-98, the next in 1999, and the third in

January 2000.     Gadson further alleges that the position served as

a   springboard   to   that   of   “Foreman.”      The    position   of    “Lead

Electrician” was abolished in mid-2000, when the third of these

white employees departed the company’s employ.               Gatson filed a

charge of discriminatory employment practices with the EEOC on July

10, 2000.   After the charge was rejected, he brought this suit in

federal district court.

            To establish his prima facie case Gadson needed to show

(1) that he is a member of a protected class, (2) that he was not

promoted, (3) that he was qualified for the position, and (4) that

the position was filled by someone outside the protected class or

that he was not promoted because of his race.              See Rutherford v.

Harris County, Tex., 197 F.3rd 173, 179 (5th Cir. 1999).



                                      2
          The district court concluded that Gadson had failed to

satisfy the last two prongs.   The third could not be satisfied, the

court concluded, “because Avondale has established that there was

no position available for a promotional opportunity.”     The fourth

was not fulfilled because “Gadson has brought forward no evidence,

other than his subjective beliefs, that he was not selected for a

non-existing promotion based on his race.” Gadson argues on appeal

that these two questions are issues of material fact to be decided

by a jury.

          Gadson fails to understand the standards for summary

judgment set forth in Rule 56 of the Federal Rules of Civil

Procedure.   A successful motion for summary judgment requires only

that the moving party point out, with reference to the record, that

there is no genuine issue of material fact.    See Wallace v. Texas

Tech University, 80 F.3d 1042, 1046-47 (5th Cir. 1996).   To survive

a motion the nonmoving party must present specific facts showing

the existence of a genuine dispute.   See Hanks v. Transcontinental

Gas Pipe Line Corp., 953 F.2d 996, 997 (5th Cir. 1992).     See also

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).         Avondale

easily met its standard, convincingly demonstrating that no such

position exists.   Gadson equally failed to meet his, making, at

best, conclusory assertions about Avondale’s staffing protocol and

his qualifications vis-a-vis his fellow workers.

          In any event, Gadson also failed to articulate a claim

upon which the courts can grant relief.    The most that Gadson has

                                  3
asserted is   that     there   exists       an   informal   position   of   “Lead

Electrician,” granting to its holder a salary equivalent to the

inferior “First Electrician” but with training opportunities for

the superior, and more remunerative, position of “Foreman.”                  All

that might have be0en denied is a distinction that might have

conveyed an opportunity to serve as the foreman’s understudy.

           For such deprivations Title VII offers no remedy.                 Only

ultimate employment decisions, those effecting material changes in

terms or conditions of employment, can constitute adverse employ-

ment decisions under Title VII.         As we said in Dollis v. Rubin, 77
F.3d 777, 781-82 (5th Cir. 1995), “Title VII was designed to

address   ultimate   employment    decisions,         not   to   address    every

decision made by employers that arguably might have some tangential

effect upon those ultimate decisions.”

           AFFIRMED.




                                        4